DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-14 and 15 of U.S. Patent No. 10,553,781. Although the claims at issue are not identical, they are not patentably distinct from each other because each and every limitation of the instant claims is recited in the more narrowly scoped reference claims.

Claim Objections
Claim 10 is objected to because of the following informalities:  in lines 2-3, the limitation reciting “the free layer comprised CoFe” is assumed to read “the free layer comprises .  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  in line 3, the limitation reciting “wherein the single crystalline free layer is in overlying a reference layer” is assumed to read “wherein the single crystalline free layer is [[in]] overlying a reference layer”.  Appropriate correction is required.
Claims 12-14 and 16 are objected to as depending from claim 11.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 18 recites in lines 2-3 that “the metal oxide layer is a first metal oxide layer in direct contact with a first side of the single crystalline free layer, and a second metal oxide layer (is) in direct contact with the regrowth metal layer on a second side of the single crystalline free layer.”  This suggests that “the metal oxide layer”, which was first recited in claim 17 as comprising zirconium, is the bottom tunnel barrier metal oxide layer 15 in, e.g. Fig. 1 of the Instant Application.  However, tunnel barrier metal oxide layer 15 is disclosed in para. [0025] as comprising only MgO, Al2O3, and TiO2 and combinations, and is not disclosed as comprising zirconium.  Rather, the second metal oxide recited in claim 18 as being in direct contact with the regrowth metal layer appears to be the top metal oxide layer, which is disclosed to comprise zirconium.  For purposes of compact prosecution, claim 18 is assumed to read, “The memory device of claim 17, wherein the metal stack includes that the metal oxide layer is a first metal oxide layer in direct contact with the regrowth metal layer on the surface of the single crystalline free layer, and that a second metal oxide layer is in direct contact with 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 9-10, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation "annealing to diffuse boron (B) from the free layer…" in line 5.  There is insufficient antecedent basis for this limitation in the claim because it is unclear if this is the boron of the free layer previously recited.  For purposes of compact prosecution, this is presumed to be the same and is assumed to read, "annealing to diffuse the boron (B) from the free layer…"
Also, claim 1 recites "removing the metal layer including the boron (B) sink composition…" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is assumed to read, “removing the metal layer comprising 
Claims 2-3, 5-7, and 9-10 are rejected as ultimately depending from claim 1.
Claim 7 recites "the removing of the metal layer including the boron (B) sink composition…" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is assumed to read, “the removing of the metal layer comprising 
Claim 17 recites "a metal oxide layer present on a surface of the single crystalline free layer…" in line 5.  There is insufficient antecedent basis for this limitation in the claim because it is unclear if this is the same surface of the single free layer previously recited.  For purposes of compact prosecution it is assumed to be the same, and this is assumed to read, “a metal oxide layer present on [[a]] the surface of the single crystalline free layer…"
Claims 18 and 19 are rejected as depending from claim 17.
Claim 18 recites in lines 2-3 that “the metal oxide layer is a first metal oxide layer in direct contact with a first side of the single crystalline free layer, and a second metal oxide layer (is) in direct contact with the regrowth metal layer on a second side of the single crystalline free layer.”  This suggests that “the metal oxide layer”, which was first recited in claim 17 as comprising zirconium, is the bottom tunnel barrier metal oxide layer 15 in, e.g. Fig. 1 of the Instant Application.  However, tunnel barrier metal oxide layer 15 is disclosed in para. [0025] as comprising only MgO, Al2O3, and TiO2 and combinations, and is not disclosed as comprising zirconium.  Rather, the second metal oxide recited in claim 18 as being in direct contact with the regrowth metal layer appears to be the top metal oxide layer, which is disclosed to comprise zirconium.  The claim is thus unclear.  For purposes of compact prosecution, claim 18 is assumed to read, “The memory device of claim 17, wherein the metal stack includes that the metal oxide layer is a first metal oxide layer in direct contact with the regrowth metal layer on the surface of the single crystalline free layer, and that a second metal oxide layer is in direct contact with 

Allowable Subject Matter
Claims 1-3, 5-7, and 9-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and if the double patenting rejections and minor objections are overcome.
Claims 11-14 and 16 would be allowable if the double patenting rejections and minor objections are overcome.
Claims 17-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for indicating allowable subject matter:  the prior art neither discloses nor suggests in the context of claim 1 the limitations of “forming a metal oxide atop the iron containing metal layer, …the metal oxide comprises zirconium oxide, and an interface between the metal oxide and free layer provides perpendicular magnetic anisotropy character”; 
in the context of claim 11 the limitations of “…a metal oxide layer zirconium oxide (ZrO) present on the regrowth metal layer to provide an oxide interface on opposing surfaces of the single crystalline free layer in order to generate perpendicular magnetic anisotropy character”;
and in the context of claim 17 the limitations of “a metal oxide layer present on a surface of the single crystalline free layer in order to generate perpendicular magnetic anisotropy character, …the metal oxide layer comprising zirconium.”.  The recitation of ZrO  (or a metal oxide comprising zirconium) to provide an oxide interface to generate PMA requires that the zirconium oxide is known to produce PMA in the free layer.  The prior art does not appear to disclose either a method step or sufficient teaching to render ZrO obvious in the context of the claim.  Prior art Jan notably discloses many suitable metals for forming a PMA inducing metal oxide capping layer (see para. [0033] & [0041]) but does not disclose zirconium oxide.

Response to Arguments
Applicant’s arguments, see pages 8 & 9 of the remarks, filed 2/25/2022, with respect to independent claims 1 and 17 regarding the PMA generation of ZrO, have been fully considered and are persuasive.  The prior art rejections of independent claim groups 1  and 17 have been withdrawn.  However, the double patenting rejections have not been addressed or argued and remain outstanding.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891


/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891